Citation Nr: 1724804	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-29 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a total disability evaluation for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1976. 

This case comes before the Board of Veterans'' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. This claim was last remanded by the Board in October 2014. At that time, the Board also remanded the issue of entitlement to an increased rating for degenerative joint disease, spinal stenosis, herniated disc, status-post surgery, left foot drop, and intervertebral disc syndrome with left sciatica, currently evaluated as 60 percent disabling for issuance of a Statement of the Case (SOC). The RO issued a SOC in June 2016, and the Veteran did not appeal that decision by submitting a VA Form 9. Therefore, this issue is not before the Board. And the Veteran's representative's inclusion of this issue in his March 2017 appellate brief was in error. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Since the AOJ last considered this matter in the June 2016 Supplemental Statement of the Case, additional relevant evidence has been associated with the record on appeal, including updated VA treatment records and a June 2017 VA medical examination.  

The Veteran's substantive appeal in this case was received in November 2011. 38 C.F.R. § 20.1304 (2016) (providing that additional pertinent evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the benefit sought on appeal may be allowed without such referral); see also 38 U.S.C. § 7105, as amended by Public Law 112-154, section 501 (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013, is subject to initial review by the Board).

Accordingly, the case is REMANDED for the following action:

After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim. If the benefit sought by the appellant remains denied, he and his agent must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond. The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




